DETAILED ACTION
This action is in response to the application filed 28 May 2020.
Claims 1–22 are pending. Claims 1, 16, and 22 are independent.
Claims 1–22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statements
The information disclosure statements filed 01 June 2020 and 19 April 2022 have been fully considered.
The information disclosure statement filed 26 August 2022 has been considered, but the examiner notes that the sole cited reference was previously disclosed in the IDS filed 01 June 2020.
Drawings
The drawings are objected to because FIGs. 11 and 12 have reference characters that are not oriented in the same direction as the view (see 37 C.F.R. § 1.84(p)(1)). Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “[o]ne or more storage medium” which should instead be “one or more storage media”.
Appropriate correction is required.
Claim Interpretation
The plain and ordinary meaning of “acronym” is an abbreviation formed from initial letters or syllables of other words and pronounced as a word, e.g. “PAIR” for “Patent Application Information Retrieval”. The term is often extended to include initialisms, which are abbreviations formed from initial letters of words pronounced individually, e.g. “USPTO” for “United States Patent and Trademark Office”. However, the specification provides examples of “acronyms” that are simply abbreviations of single words, e.g. “TRM” for “thermostat” (specification, ¶ 73) or symbols for units of measurement, e.g. “Hz” for “frequency” [presumably Hertz] (specification, ¶ 107). Therefore the term “acronym” in this application is interpreted as including other kinds of abbreviations in addition to those formed from initial letters of words.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the term “storage medium” is not limited to only non-transitory embodiments (specification, ¶ 190) and therefore encompasses, e.g. signals per se.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitations “the semi-automatic training function” and “the inference data”. There is insufficient antecedent basis for this limitation in the claim or the claims from which it depends. [This rejection could be overcome by, e.g. amending claim 5 to depend from claim 4 instead of claim 1.]
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “a fully automatic training function wherein the statistical model is trained based on a training data set and inference with the statistical model is performed on a separate inference data set” and “a semi-automatic training function wherein the statistical model is trained on a portion of the inference data set and inference with the statistical model is performed with a remaining portion of the inference data set”. However, claim 4 depends from claim 1, which recites “receive training data comprising a plurality of acronym strings and a plurality of tag strings” and “train a statistical model based on the training data”. Therefore, under the condition that the semi-automatic training function is chosen, this claim fails to include all the limitations of claim 1 because the inference data is used to train the model instead of the training data.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 8, 11–13, 16, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kondadadi et al. (US 2017/0199963 A1) in view of Hahn et al. (“Cross-Language Mining for Acronyms and Their Completions from the Web”) [hereinafter Hahn].
Regarding dependent claim 1, Kondadadi teaches [a] building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to:	receive training data comprising a plurality of acronym strings and a plurality of tag strings, the plurality of acronym strings including a plurality of acronyms and the plurality of tag strings including a plurality of tags, wherein a string of the plurality of tag strings is a translation of one acronym string of the plurality of acronym strings, wherein the plurality of acronyms represent a plurality of entities of a building; Training data for acronym disambiguation, including acronyms [acronym strings] and their expanded forms [tag strings] (Kondadadi, ¶ 83).	train a statistical model based on the training data; A statistical acronym expansion model is trained using the training data (Kondadadi, ¶ 84).	receive an acronym string for labeling, the acronym string comprising a particular plurality of acronyms; and The trained statistical model is applied to new text to identify and expand acronyms (Kondadadi, ¶ 86).	generate a tag string for the acronym string with the statistical model, wherein the statistical model outputs a tag of the tag string for one acronym of the particular plurality of acronyms based on the one acronym and contextual information of the acronym string, wherein the contextual information includes other acronyms of the particular plurality of acronyms, wherein the statistical model implements a [mapping] between the particular plurality of acronyms and a plurality of target tags. The acronyms may have multiple expanded forms, and the expanded form for each acronym is chosen based on the context (Kondadadi, ¶¶ 86–89). Context for an acronym may be, e.g. N-grams [which includes acronyms] within a certain window around the acronym (Kondadadi, ¶ 84).
Kondadadi teaches a one-to-many mapping of acronyms/abbreviations to expanded forms (Kondadadi, ¶ 82) but does not expressly teach a many-to-many mapping. However, Hahn teaches:	a many to many mapping between the particular plurality of acronyms and a plurality of target tags A long form [“tag” or expanded form of an acronym] may have multiple short forms [acronyms or abbreviations] (Hahn, § 4.1, p. 119).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi and Hahn, such that the statistical model would map acronyms to their expanded forms in a many-to-many mapping. Doing so would have been a matter of simple substitution of one known element (the one-to-many mapping) for another (the many-to-many mapping) to obtain a predictable result (a statistical model that expands multiple acronyms sharing an expanded form).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Kondadadi/Hahn further teaches:	wherein the instructions cause the one or more processors to receive the training data from a training database, wherein the training data is based on data of one or more buildings and the tag string is associated with the building. The training data is from a corpus [database] and may include acronyms specific to an institution, e.g. a hospital [building] (Kondadadi, ¶ 85).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Kondadadi/Hahn further teaches:	wherein the instructions cause the one or more processors to receive a selection of a training function for training the statistical model from a user device, wherein the training function is at least one of:	a fully automatic training function wherein the statistical model is trained based on a training data set and inference with the statistical model is performed on a separate inference data set; or The statistical model is trained using the training data, and then applied to new medical reports [inference data] to expand [infer] any identified acronyms (Kondadadi, ¶ 86).	a semi-automatic training function wherein the statistical model is trained on a portion of the inference data set and inference with the statistical model is performed with a remaining portion of the inference data set.
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Kondadadi/Hahn further teaches:	wherein the many to many mapping maps:	the one acronym of the particular plurality of acronyms to a first target tag when the contextual information is first contextual information and to a second target tag when the contextual information is second contextual information; and The expanded form of each acronym may be different depending on the context, e.g. “RA” may be “right atrium” or “rheumatoid arthritis” (Kondadadi, ¶ 85).	a different acronym of the particular plurality of acronyms to the first target tag based on other contextual information associated with the different acronym, wherein the one acronym and the different acronym include different characters. A single long form may have multiple short forms comprised of different characters (Hahn, § 4.1, p. 119).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Kondadadi/Hahn further teaches:	wherein the statistical model is a conditional random field (CRF) model. The statistical modeling may use conditional random fields (Kondadadi, ¶¶ 69 and 71).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Kondadadi/Hahn further teaches:	wherein the instructions cause the one or more processors to:	receive a set of acronym strings for the building for translation; A set of training text (Kondadadi, ¶ 83).	select the plurality of acronym strings from the set of acronym strings; The training texts include a plurality of acronyms and abbreviations (Kondadadi, ¶ 83).	receive the plurality of tag strings from a user device, each of the plurality of tag strings being the translation of one of the plurality of acronym strings; The acronyms and abbreviations are manually labeled by a user (Kondadadi, ¶ 83).	train the statistical model based on the training data; and The statistical model is trained using the manually labeled data (Kondadadi, ¶ 83).	translate remaining acronym strings of the set of acronym strings with the statistical model. The trained model is used to expand acronyms in other similar data (Kondadadi, ¶ 86).
Regarding dependent claim 12, the rejection of parent claim 11 is incorporated and Kondadadi further teaches:	wherein the instructions cause the one or more processors to receive a manual selection of the plurality of acronym strings from the user device. The acronyms and expansions are labeled manually by the user (Kondadadi, ¶ 83).
Regarding dependent claim 13, the rejection of parent claim 11 is incorporated and Kondadadi further teaches:	wherein the instructions cause the one or more processors to receive the plurality of tag strings from the user device via user input provided by a user via the user device, the user input indicating tag translations of particular acronyms of the plurality of acronym strings. The user inputs the expansion/expanded form [translation] of the acronyms and/or abbreviations (Kondadadi, ¶ 83).
Claim 16 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Claim 17 recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Claim 19 recites limitations similar to those of claim 11, and therefore is rejected for the same reasons.
Claim 20 recites limitations similar to those of claim 14, and therefore is rejected for the same reasons.
Claim 22 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Claims 2 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondadadi in view of Hahn, further in view of Kneuper et al. (US 2019/0057611 A1) [hereinafter Kneuper].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated. Kondadadi/Hahn teaches using a statistical model, but does not expressly teach selecting between different models. However, Kneuper teaches:	wherein the instructions cause the one or more processors to:	determine a number of strings of the plurality of acronym strings; A training data size is determined (Kneuper, ¶ 24).	compare the number of strings to a threshold level; and The size is compared to a threshold (Kneuper, ¶ 24).	select the statistical model for translating the tag string from a group of available translation models including the statistical model and a neural network model in response to a determination that the number of strings is less than the threshold level. A particular machine learning model is chosen based on whether the size is below or above the threshold (Kneuper, ¶ 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi/Hahn and Kneuper. One would have been motivated to do so in order to reduce the time needed to train the model, e.g. in cases where the data size is large, which would cause the training of one model to take too long (Kneuper, ¶ 25).
Claim 18 recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondadadi in view of Hahn, further in view of Hayashi et al. (US 2020/0074224 A1) [hereinafter Hayashi].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Kondadadi/Hahn teaches training a statistical model, but does not expressly teach a “semi-automatic training function” as claimed. However, Hayashi teaches:	wherein the semi-automatic training function is at least one of a manual selection function or a clustering function, wherein the manual selection function includes receiving a selection of the portion of the inference data set from a user device, wherein the clustering function includes identifying the portion of the inference data set by clustering the inference data set. Data is separated into training data and verification [inference] data (Hayashi, ¶ 73). The data is used to train a neural network [statistical model] (Hayashi, ¶ 74). The data is separated by grouping randomly or based on characteristics of the data (Hayashi, ¶ 92).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi/Hahn and Hayashi. Doing so would have been a matter of simple substitution of one known element (the training function of Kondadadi) for another (the training function of Hayashi) to obtain a predictable result (an acronym expansion model trained on data selected as in Hayashi).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondadadi in view of Hahn, further in view of Zhang (US 2017/0154034 A1).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Kondadadi/Hahn teaches generating training data for acronym expansion (Kondadadi, ¶ 83) but does not expressly teach sanitizing the training data. However, Zhang teaches:	wherein the instructions cause the one or more processors to:	remove at least one of spaces or special characters from the plurality of acronym strings; A corpus used for training a statistical model is preprocessed by deleting punctuation marks (Zhang, ¶¶ 37–41).	apply a segmentation model to the plurality of acronym strings to identify the particular plurality of acronyms; The training data is also segmented (Zhang, ¶ 39).	generate an acronym vocabulary by removing redundant acronyms from the particular plurality of acronyms; and Redundant entries are also removed from the training data (Zhang, ¶¶ 37–38).	train the statistical model based on the training data and the acronym vocabulary. The statistical model is trained using the preprocessed training data (Zhang, ¶ 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi/Hahn and Zhang, such that the training data for acronym expansion is preprocessed by removing punctuation, redundant entries, etc. One would have been motivated to do so in order to reduce the space used by the training data and increase the accuracy of the predictions (Zhang, ¶¶ 3–6).
Claims 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondadadi in view of Hahn, further in view of Song et al. (US 2009/0254501 A1) [hereinafter Song].
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated. Kondadadi/Hahn teaches using a CRF model, but does not expressly teach that the model is a graph. However, Song teaches:	wherein the CRF model is a graph including a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of edges indicating conditional probabilities between the plurality of nodes, wherein each of the plurality of nodes represent a random variable; A CRF model is a graph having input nodes and output nodes linked together (Song, ¶ 33).	wherein the plurality of nodes include a plurality of input nodes, each input node of the plurality of input nodes associated with a particular acronym of the plurality of acronyms; The graph has input nodes (Song, ¶ 33).	wherein the plurality of nodes include a plurality of output nodes, each output node of the plurality of output nodes associated with tags of the tag string. The graph has output nodes (Song, ¶ 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi/Hahn and Zong, such that the CRF model is a graph. Although CRF models are conventionally known to be graph models, assuming otherwise in the case of Kondadadi’s CRF model, it would have been a matter of simple substitutional of one known element (Kondadadi’s unspecified CRF model) for another (Song’s graph-based CRF model) to obtain a predictable result (predicting acronym expansions using a graph-based CRF model).
Regarding dependent claim 10, the rejection of parent claim 9 is incorporated and Kondadadi/Hahn/Song further teaches:	wherein each of the plurality of output nodes is connected by a first edge of the plurality of edges to one input node and one or more second edges of the plurality of edges to one or more neighboring output nodes of the plurality of output nodes. The input nodes and output nodes are linked together, representing the conditional probability of an output node given a set of input nodes (Song, ¶¶ 33, 65).
Claim 21 recites limitations similar to those of claims 8–10, and therefore is rejected for the same reasons.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondadadi in view of Acero et al. (US 2003/0212544 A1) [hereinafter Acero].
Regarding dependent claim 14, the rejection of parent claim 13 is incorporated. Kondadadi teaches manually labeling training data, but does not expressly teach clustering similar data together. However, Acero teaches:	wherein the instructions cause the one or more processors to select the plurality of acronym strings from the set of acronym strings by:	determining a similarity metric between the strings of the set of acronym strings; Similarity between training data examples is determined (Acero, ¶ 57).	generate a plurality of clusters by grouping the strings based on the similarity metric between the strings of the set of acronym strings; and The training data examples are grouped based on the similarity (Acero, ¶ 57).	select the plurality of acronym strings from the set of acronym strings by selecting one or more strings from each of the plurality of clusters. The training examples are displayed to the user for annotation (Acero, ¶ 57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kondadadi/Hahn and Acero, such that the acronym training data is grouped by similarity. One would have been motivated to do so in order to make annotating the training data easier and more consistent (Acero, ¶ 57).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Kondadadi/Acero further teaches:	wherein the instructions cause the one or more processors to cause the user device to display the plurality of acronym strings to the user for manual translation. The training data is displayed to the user for annotation (Acero, ¶ 57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176